COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Corey James Bravo v. The State of Texas

Appellate case number:     01-12-00923-CR

Trial court case number: 1788210

Trial court:               County Criminal Court at Law No. 2 of Harris County

        On December 19, 2012, this case was abated and remanded to the trial court. In our order,
we ordered the trial court to execute an amended certification of defendant’s right to appeal,
determine whether appellant wished to appeal, determine whether he is indigent, and, if appellant
were not indigent, admonish him regarding self-representation and determine that appellant is
knowingly and intelligently waiving his right to counsel or set a deadline for appellant to hire
counsel. On January 14, 2013, the trial court held a hearing pursuant to our order. The trial court
clerk filed a supplemental clerk’s record that contains a certification indicating that appellant has
a right to appeal. The reporter’s record of the January 14, 2013 hearing shows that appellant
wishes to pursue his appeal, the trial court determined that appellant is not indigent, he was
admonished regarding self-representation, and he did not intend to hire counsel and wishes to
represent himself. On January 23, 2013, we reinstated the case on the Court’s active docket.

       The reporter’s record was filed on March 1, 2013, and appellant’s brief was due on May
1, 2013. Appellant, however, did not file a brief. On May 17, 2013, the Clerk of Court notified
appellant that his brief had not yet been filed and directed appellant to respond by filing his brief
and a motion for extension of time no later than May 23, 2013. When appellant did not respond,
the Clerk of this Court again notified appellant that his brief had not been filed and directed
appellant to respond by filing his brief and a motion for extension of time no later than July 1,
2013. To date, appellant has not responded.

        Because the trial court found that appellant is not indigent and permitted appellant to
represent himself, we will not remand this case to the trial court for findings pursuant to rule
38.8. See TEX. R. APP. P. 2, 38.8(b). Appellant is ORDERED to file his appellant’s brief
within 10 days of the date of this order, or the Court will consider the appeal without
briefs. See TEX. R. APP. P. 38.8(b)(4).
       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                    Acting individually    Acting for the Court


Date: May 15, 2014